Title: Abigail Adams to Lucy Cranch, 26 April 1787
From: Adams, Abigail
To: Cranch, Lucy


        
          London April 26 1787—
          my dear Neice
        
        I write you a few lines my dear Lucy to thank you for your kind Letter, and to inform you that I am a Grandmamma! my Grandson be sure is a fine Boy, & I already feel as fond of him as if he was my own son, nay I can hardly persuade myself that he is not, especially as I have been sick for six weeks, I cannot however Nurse him so well as his mamma, who is already so fond of him, that I sometimes quote mrs Storer to her. who could have thought it?
        He was Christened last thursday by dr Price and called William after his pappa. in this Country Children are not carried to church, so we had the Christning in the House and about a dozen of our Friends together upon the occasion. we supped & drank the young Heroes Health, & that of our Country and Friends. Mrs Smith dinned below with us, the day 3 weeks frum her confinement, and I have carried little master to ride 3 or four times already. he is very quiet and good, but his pappa is already obliged to leave him, & yesterday morning very reluctantly set of on a journey to portugal, in his way to which he takes France & Spain, & will be absent we expect near four Months, but thus it must be with those who are in publick office. at the same time mr Adams set of for portsmouth in order to hear the examination of a set of villians who have been counterfeiting the paper money of the American States, and mr Cutting accompanied him, so that we are quite alone. as soon as mrs Smith is able we shall make a little excursion into the Country, which I hope will reestablish my Health. My disorder has been long accumulating, & arises from a Billious state of my Blood. it has afflicted me spring & fall for several years, and has at last produced a slow intemitting fever. some days I am able to go out, others not, but it has wholy prevented my attendance upon Routes dinners theatres &c and o Lamentable, I have not been able to go to saint James for more than two months. all this I could have borne with tolerable patience, but what has been really matter of regret to me, is that I have been dissapointed of Seven Lectures out of 12 to which I Subsribed, and which I fear I shall never have the opportunity of attending. they would have afforded me much matter for future recollection & amusement from a retrospect of the Beauties of Nature, and her various opperations manifested in the Works of creation, an assemblage of Ideas entirely new, is presented to the mind. the five Lectures which I attended were experiments in Electricity, Magnetism Hydrostatics optics pemematicks, all of which are connected with, and are subservient to the accommodation of common Life. it was like going into a Beautifull Country, which I never saw before, a Country which our American Females are not permitted to visit or inspect, untill dr Moyes visited America, all experimental Phylosophy was confined within the walls of our Colledges— The Study of Household Good, as milton terms it, is no doubt the peculiar province of the Female Character. Yet surely as rational Beings, our reason might with propriety receive the highest possible cultivation. knowledge would teach our Sex candour, and those who aim at the attainment of it, in order to render themselves more amiable & usefull in the world would derive a double advantage from it, for in proportion as the mind is informed, the countanance would be improved & the face ennobled as the Heart is elevated, for wisdom says Soloman maketh the face to shine. even the Luxurious Eastern Sage thought not of rouge or the milk of roses—but that the virtuous wife should open her mouth with wisdom & the law of kindness dwell upon her Tongue, nor did he think this inconsistant with looking well to the ways of her household, or suppose that she would be less inclined to superintend the domestick oeconomy of her family, for having gone beyond the limits of her dressing room & her kitchen I quote Soloman on this occasion, as we may naturally suppose the picture drawn of a virtuous wife to be the result of his experience & his wisdom, after ranging at large amongst the Eastern Beauties: he pronounces the price of a virtuous woman to be far above rubies & the only character on which the Heart of a Husband may safely rest— the present mode of fashionable education is not calculated to form the rising generation upon the system of soloman. futile accomplishments are substituded in stead of rational improvements settled principals of Truth integrity & Honour are little attended to, Laudible motives of action & incentives to virtue, give place to the form of the Body, the Grace of motion, and a conscious air of superiority which knows neither the Blush of modesty, or diffidence. a Boarding school miss, that should discover either would be thought quite a novice—
        But whither has my subject led me? I must return to the Female sphere & talk to you of fashions— the Sandals which I send, I fear will prove too large, but the shoe maker says they are according to the measure. the Novelty of taste has brought the immitation of the Scotch plad into vogue, Waistcoats Bonets & ribbons are all plad, sashes &C I send you a specimin of their Beauty and must quit my Pen to pay my devotions to the kind goddess of Health; whom I am to seek in the Park, or if warm enough in kensington gardens. Flora & Virtumnus will meet me there. adieu my dear girl. may the best of Heavens blessings rest upon you
        Your ever affectionate
        Aunt A AdamsMay 6th
        from the Character of the reviewers I bought Louissa a novel the story of which is very interesting I send it you for your amusement
      